                        UNITED STATES DISTRICT COURT 
                           DISTRICT OF MINNESOTA 
 

THOMAS LIPCZYNSKI,                                   Case No. 18‐CV‐1466 (NEB/BRT) 
                                                                     
              Petitioner,                                            
                                                                     
v.                                                     ORDER ON REPORT AND 
                                                         RECOMMENDATION 
RICHARD MARQUES, WARDEN, 
 
              Respondent. 
 
 

       The above matter comes before the Court upon the Report and Recommendation 

of United States Magistrate Judge Becky R. Thorson dated September 6, 2018 [ECF No. 

13].  No  objections  have  been  filed  to  that  Report  and  Recommendation  in  the  time 

period  permitted.  Based  upon  the  Report  and  Recommendation  of  the  Magistrate 

Judge, and upon all of the files, records, and proceedings herein, the Court now makes 

and enters the following Order. 

IT IS HEREBY ORDERED that: 

       1.     Petitioner’s  petition  for  a  writ  of  habeas  corpus  [ECF  No.  1]  is  DENIED; 

and 

       2.     This action is DISMISSED WITH PREJUDICE. 

                              
LET JUDGMENT BE ENTERED ACCORDINGLY. 

 

Dated: October 12, 2018                     BY THE COURT: 
 
                                            s/Nancy E. Brasel                
                                            Nancy E. Brasel 
                                            United States District Court 

                                         
 




                                       2 
